DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019114551.1, filed on May 29, 2019.
Status of the claims
Amendment to claims 1 and 11 have been entered.
Claims 9 and 14 have been previously canceled.
Accordingly, claims 1-8, 10-13 and 15-22 are currently pending.
Response to Remarks
 A new reference has been brought in to address the newly added features.  
Based on further search and consideration, additional cases are considered relevant. 
Lipp (US 20030115007 A1) teaches “The multipath detector is capable of applying a dynamic threshold against the measurement noise variance estimate to determine whether a multipath condition exists (Para. 15).”
Kojima (US 2013/0342383) – one of the secondary references – teaches “whether or not the standard deviation of the target sweep exceeded the threshold obtained by multiplying the interference detection coefficient by the average, of the standard deviations for other sweeps was determined in order to determine that the standard deviation of the target sweep protruded beyond the standard deviation of other sweeps (Para. 108).”
In a related field, Subburaj (US 2014/0354475) teaches “The FFT bins which satisfy the criteria that the ratio of the difference between its accumulated envelope and mean envelope of its neighboring bins, to the standard deviation of noise bins is above a pre-defined threshold are considered to be containing a spurious signal or spur (Para. 32).”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit” in claims 11-15 and 18-20.
The word “unit” is a generic word because there is no understood meaning of unit in any field of engineering or science and is simply a word that can refer to anything.  The functional language is “configured to …” and the modifier “computing” does not denote structure.
The structure is provided in Fig. 3 as MMIC which stands for microwave integrated circuit.  The specification on page 6 also states that a computing device can be a processor.  The method is provided in Fig. 13.  Steps S1 and S2 are self-explanatory.  According to the specification, the statistical parameter can be a mean or standard deviation that is used with a threshold to distinguish interference from the expected signal.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-13, 15, 17 and 19-22 are rejected under 35 U.S.C. 103 as being obvious over Chen (AU 2015101677 A4) in view Kojima (US 2013/0342383), Moss (EP 3489710) and Nakagawa (US 2011/0298651).
NOTE: Unless otherwise indicated, the citations are that of Chen.
As to claims 1 and 11, Chen teaches a radar receiver (Fig. 1) configured to receive a second radar signal based on the transmission of a first radar signal (Fig. 1 item 1), process a digital radar signal of the radar receiver (Figs. 1 & 3) comprising a plurality of segments (Id. see also Fig. 3 “proceeding to the next IMF [intrinsic mode function]” see also Figs. 4-5); and 
a computing unit (Fig. 3 is done by a computing device. See also Page 4 “discrete Fourier transformation”) [having received a digital radar signal based off of the second received radar signal] (Id. “discrete” see also Eq. 4 on page 5 is in digital form) configured to:
calculate an envelope signal that represents an envelope of a segment of a digital radar signal associated with the second radar signal (page 6 “cubic spline function to form an upper envelope and a lower envelope”  see also Page 4 “Fourier transform”, Page 5 equation 4 and Page 7 “slide window” and “Hilbert” all require digital data.) 
wherein the segment of the second digital radar signal comprises an interference signal and a non-interference signal (Figs. 4-5); 
calculate a mean value (Page 6 “calculating a mean value of the upper and lower envelopes …”) and a standard deviation of the envelope signal (Pages 6 – 7 “setting σ as a detection threshold of a transient interference, sliding a rectangular window on the first IMF to calculate a standard deviation                     
                        
                            
                                σ
                            
                            -
                        
                    
                 of data in each slide window, wherein when the standard deviation                     
                        
                            
                                σ
                            
                            -
                        
                    
                 is greater than σ, it is determined that the echo data contains interference”);
calculate a threshold value based on the  (Page 6 “setting σ as a detection threshold of a transient interference, sliding a rectangular window on the first IMF to calculate a standard deviation                     
                        
                            
                                σ
                            
                            -
                        
                    
                 of data in each slide window, wherein when the standard deviation                     
                        
                            
                                σ
                            
                            -
                        
                    
                 is greater than σ, it is determined that the echo data contains interference”); and
determine, based on a comparison of the envelope signal to the threshold value (Page 6 “σ as a detection threshold”),
a time of an onset or an end of an interference signal contained in the segment of the digital radar signal (Fig. 3 “determining an RFI position” in radar time is interchangeable with range.  See also Page 7 Step 4 “wherein a represents an amplitude corresponding to each time point” & Page 6 “by a mean value of the upper and lower envelopes …”).
determining, based on a comparison of the envelope signal to the threshold value (Page 6 “σ as a detection threshold”), a time of an onset of an interference signal contained in the envelope signa another time of an end of the interference signal contained in the envelope signal (Fig. 3 “determining an RFI position” wherein distance relates to time.  Another reference that explicitly teaches time in brought in as discussed below.); and 
identifying based on determining the time of the onset of the interference signal and the other time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal (The determination of the RFI postion/time would include all of the signal including start and stop times.  Another reference is brought in that explicitly teaches start and stop times as discussed below.).
The Examiner notes that the standard deviation is a function of mean so the issue is whether the broadest reasonable interpretation requires the claimed threshold value to separately require a mean value and a standard deviation value as two separate inputs, e.g. based on a combination of the mean value and the standard deviation.  In the interest of compact prosecution, another reference is brought in.
In the same field of endeavor, Kojima teaches “whether or not the standard deviation of the target sweep exceeded the threshold obtained by multiplying the interference detection coefficient by the average, of the standard deviations for other sweeps was determined in order to determine that the standard deviation of the target sweep protruded beyond the standard deviation of other sweeps … (Para. 108)”
In view of the teachings of Kojima, it would have been obvious to a person having ordinary skill in the art at the time of filing to include the mean along with the standard deviation when determining whether an interference threshold as been crossed as taught by in order to improve accuracy because one of ordinary skill understands that an additional statistical parameter would provide for further accuracy thus resulting in less false alarms.
As discussed supra, a sliding window is used to determine an RFI [radio frequency interference] position, thus it would be readily apparent when the RFI occurs.  The issue is whether Chen actually “determines”, e.g. outputs, a time.  In the interest of compact prosecution, another reference is brought in.  
In the same field of endeavor, Moss teaches “determine a time window of the interface, i.e., when in the time the interference starts, and when in time it stops (Para. 47).”  Figure 8A in Moss also teaches replacing the interference samples with an approximation.  
In view of the teachings of Moss, it would have been obvious to a person having ordinary skill in the art to determine the start and stop times of the interfering signal as taught by Chen in view of Kojima in order to approximate, e.g. interpolate, that part of the signal (from onset to end of interfering signal) to better represent the overall signal thus improving the integrity of the received signal.  In other words, the part of the signal containing interference is replaced with an approximation/interpolation.  By integrity, the Examiner means that the signal data of interest, e.g. echo of a target, is less corrupted by having the interference removed and that part of the signal interpolated/approximated.   
Chen as modified by Kojima and Moss does not teach the feature of determining whether the threshold value is satisfied for a number of consecutive segments.  
Nakagawa teaches “which determines as interference when only a signal corresponding to one sweep before the current sweep among three or more consecutive signals of the same azimuth and distance exceeds a threshold (Para. 4).”
In view of the teachings of Nakagawa, it would have been obvious to a person having ordinary skill in the art to only declare interference detection as taught by Chen as modified by Kojima and Moss in order to improve confidence and reliability that a suspect interference is in fact interference because on of ordinary skill understands that random spike can be due to a variety of reasons.  
As to claim 2, Chen in view of Kojima, Moss and Nakagawa teaches the method as claimed in claim 1, wherein the ascertaining of the time comprises: statistically analyzing the envelope signal to calculate the mean value and the standard deviation (Chen Pages 6 – 7 as cited in claim 1.  See also Fig. 3).  
As to claim 3, Chen in view of Kojima, Moss and Nakagawa teaches the method as claimed in claim 1, wherein the calculating of the envelope signal comprises: calculating an absolute value of an analytic signal that represents the digital radar signal (Kojima Para. 60 “reception data from which radar interference has been rejected is outputted from the absolute value detector 45 to the image display device 50.”  One of ordinary skill that plotting requires absolute data.), and-2-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0216 wherein the digital radar signal is already provided as an analytic signal by the radar receiver or the analytic signal is calculated on the basis of the digital radar signal using a Hilbert transformation (Chen Page 7 “Hilbert Transformation”).  
As to claims 6 and 12, Chen in view of Kojima, Moss and Nakagawa teaches the radar system as claimed in claim 1 and 11, wherein the mean value and the standard deviation are associated with successive time indices of the envelope signal (Chen Page 6 “sliding a rectangular window on the first IMF [intrinsic mode functions] to calculate a standard deviation off of data in each slide window … (emphasis added)”); 
calculate a threshold value for each of multiplicity of successive time indices based on the associated statistical parameter of the at least one statistical parameter of each of the multiplicity of successive time indices of the envelope signal (Chen Page 6 “sliding a rectangular window on the first IMF to calculate a standard deviation … wherein when the standard deviation . . . is greater than σ, it is determined that the echo data contains interference . . . next slide window is performed to detect interference position …”); and 
detect a time index, of successive time indices, that represents the time of the onset of the interference signal (Chen Page 6 “sliding a rectangular window on the first IMF to calculate a standard deviation … wherein when the standard deviation . . . is greater than σ, it is determined that the echo data contains interference . . . next slide window is performed to detect interference position …”).  
As to claims 7 and 13, Chen in view of Kojima, Moss and Nakagawa teaches the radar system as claimed in claim 1 and 12,-5-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0216 wherein the mean value and the standard deviation of the envelope signal in a variable time window (Chen: Id. a standard deviations is based on a mean value.  See also Page 2 Step 5 “obtaining a mean value”; Kojima Para. 106 as cited in claim 108.).  
As to claim 8, Chen in view of Kojima, Moss and Nakagawa teaches the method as claimed in claim 7, wherein the variable time window extends from a stipulated start time index to a variable end time index (Chen Page 6 “sliding window” inherently has a start and stop time that depends on the length of the window).  
As to claims 10 and 15, Chen in view of Kojima, Moss and Nakagawa teaches the method in claim 1 and 11, wherein the standard deviation is calculated in a moving time window (Chen Pages 6 – 7 as cited in claim 1 see also Kojima Paras. 139-140).
As to claims 17 and 20, Chen in view of Kojima, Moss and Nakagawa teaches the radar system of claim 1 and 11, wherein the segment is to processed for a radar measurement after determining the other time of the end of the interference signal (Chen Page 3 “interference suppression” and “range-Doppler”).
As to claim 19, Chen in view of Kojima, Moss and Nakagawa teaches the radar system of claim 11, wherein the computing unit is further configured to: 
determine, based on the comparison of the envelope signal to a threshold value, a second time of a different one of the onset or the end of the interference signal contained in the segment of the digital radar signal; and identify, based on determining the time of the different one of the onset or the endo of the interference signal and determining the time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal (Chen in view of Kojima, Moss and Nakagawa  as discussed in claims 1 and 11.  The detection of interference includes all of the interference samples including the beginning and end of said interference.  It would not make sense to suppress only part of the interference.).
As to claim 21, Chen in view Kojima, Moss and Nakagawa teach the method as claimed in claim 6, wherein calculating the threshold value comprises: calculating a plurality of threshold values of the envelope signal, wherein each threshold value of the plurality of threshold values is associated with a respective time index of the successive time indices and calculated based on the mean value and the standard deviation associated with the respective time index, and wherein determining the time of the onset of the interference signal comprises (the combination of Chen and Kojima as cited in claim 1): determining the time of the onset of the interference signal based on the comparison of the envelope signal to the plurality of threshold values (Moss: “thresholding technique is configured to detect where the interference is present by identifying a series of sample points that are above a threshold, such as a pre-determined threshold (Page 7).”).
In view of the teachings of Moss, it would have been obvious to a person having ordinary skill in the art at the time of filing to only declare a detection of interference only when a series of sample point exceed a threshold thereby reducing the possibility of declaring interreference when interference does not exceed due to a random spike caused by noise or multipath.  
As to claim 22, Chen in view of Kojima, Moss and Nakagawa teach the method as claimed in claim 6, wherein calculating the threshold value comprises: calculating a single threshold value based on the mean value of the standard deviation associated with each of the successive time indices, and wherein determining the time of the onset of the interference signal (combination of Chen and Kojima in claim 1) comprises: determining the time of the onset of the interference signal based on the comparison of the envelope signal to the threshold value (Moss Page 19 “Figures 7A and 7B illustrate a potential drawback of basing the selecting S3 on a fixed threshold value. I.e., performing the selecting such that all samples with amplitude below a given fixed threshold 720 is selected.  It is appreciated that more spectral components are selected for amplitude reduction, thus reducing the accuracy of the approximation signal.”; Kojima Para. 14-15 “The amplitude value of a specific number of reception data is multiplied by a constant to obtain a threshold for use in determining interference” In other words Kojima is teaching a single threshold instead of multiple threshold or changing thresholds based on a sliding window.)
In view of the teachings of Moss and Kojima, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Chen to exclude the sliding window and instead calculate a single threshold/sigma (standard deviation) to improve computing speed and simplifying code at the cost of accuracy.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Kojima, Moss and Nakagawa as applied to claim 1 and in further view of Tyree (US 7,768,448 B2).
As to claim 4, Chen in view of Kojima, Moss and Nakagawa does not explicitly teach the method as claimed in claim 1, wherein the calculating of the envelope signal: calculating a root mean square (RMS) signal based on the digital radar signal and using the RMS signal as envelope signal.  
In the same field of endeavor, Tyree at Para. 90 teaches root-mean-squared (col. 18 ll. 20).  
In view of the teachings of Tyree, one of ordinary skill would apply RMS to the envelope of Chen in view of Kojima, Moss and Nakagawa because one of ordinary skill understands that you cannot simply average sinusoids that has both positive and negative peaks and that RMS is commonly used to represent DC and AC currents in order to provide an actual meaningful and measurable physical parameters unlike an average.  
The Examiner notes that RMS and CFAR are conventional techniques to get the power spectrum based on positive frequencies because it does not make sense to take an average (mean) of a spectrum with positive and negative frequencies.  
As to claim 5, Chen in view of Kojima, Moss and Nakagawa does not explicitly teach the method as claimed in claim 1, wherein the calculating of the envelope signal comprises: using a CFAR algorithm to ascertain the envelope signal.  
In the same field of endeavor, Tyree teaches at Para. 20 “adaptive thresholding based on both channel noise and CFAR to better discriminate pulses and enhanced LOS processing on the multiple samples to better estimate the peak amplitudes (col. 5 ll. 19 – 28).”
In view of the teachings of Tyree, it would have been obvious to perform CFAR to the threshold detection in Chen in view of Kojima, Moss and Nakagawa in order to provide adaptive thresholding thereby improving signal-to-noise thus reducing false alarms.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Kojima, Moss and Nakagawa as applied to claim 1 and 11 and in further view of Stettiner (US 2021/0156982).
As to claims 16 and 18, Chen in view of Kojima, Moss and Nakagawa does not teach the limitation wherein the envelope corresponds to a chirp of the digital radar signal
In the same field of endeavor, Stettiner teaches “In the case of interference in the middle of a chirp, either (1) both portions of the chirp can be used, i.e. before and after the interference (as shown in FIG. 41, where the resulting peak appears divided as expected, or (2) use only the longer portion of the signal, whereby a wider peak is obtained but it is not divided (Para. 0290).”
In view of the teachings of Stettiner, it would have been obvious o a person having ordinary skill in the art to apply a chirp waveform/modulation to Chen in view of Kojima, Moss and Nakagawa  because chirps are a well-known compression technique that increases bandwidth to improve range resolution without detracting from Doppler resolution.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.











If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648